                                                                                          FILED
                                                                                 2020 Sep-08 AM 11:30
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

KATHY RUSSELL;                           )
TIFFANY ASHLEY; and                      )
KRYSTAL STASKO,                          )
individually and on behalf of            )
all others similarly situated,           )
                                         )
      Plaintiffs,                        ) Civil Action No.: 5:19-cv-01179-LCB
                                         )
vs.                                      )          JURY DEMAND
                                         )
TYSON FARMS, INC. d/b/a                  )
RIVER VALLEY INGREDIENTS;                )
JASON SPANN;                             )
HYDRASERVICE, INC.; and                  )
JASPER WATER WORKS                       )
AND SEWER BOARD, INC.                    )
                                         )
      Defendants.                        )


                    FIRST AMENDED
  CONSOLIDATED INDIVIDUAL AND CLASS ACTION COMPLAINT


      COME NOW the Plaintiffs, KATHY RUSSELL, TIFFANY ASHLEY, and

KRYSTAL STASKO (collectively “Plaintiffs” or “Representative Plaintiffs”), and

bring this First Amended Consolidated Individual and Class Action Complaint on

behalf of themselves, and on behalf of a Class of others similarly situated. Pursuant

to Orders entered by the Court on June 8, 2020 (Doc. 59), June 12, 2020 (Doc. 61),

and September 1, 2020 (Doc. 64), as well as the Order entered by the Court on
February 5, 2020 (Doc. 54) consolidating Case No. 5:19-cv-01179-LCB and Case

No. 5:19-cv-01180-LCB, Plaintiffs allege the following:

I.    INTRODUCTION

      1.     Plaintiffs, Kathy Russell, Tiffany Ashley, and Krystal Stasko

(collectively “Representative Plaintiffs”), individually and as representatives of the

class defined herein (the “Class”), bring this action against the Defendants Tyson

Farms, Inc. d/b/a River Valley Ingredients (“Tyson”), HydraService, Inc.

(“HydraService”), Jasper Water Works and Sewer Board, Inc. (“JWWSB”), and

Jason Spann (“Spann”), who are identified in the caption of this First Amended

Consolidated Individual and Class Action Complaint and below (“Defendants”), and

aver as follows:

      2.     This is a class action, brought pursuant to Rule 23 of the Alabama Rules

of Civil Procedure, to recover damages suffered by the Representative Plaintiffs and

members of the proposed Class as a result of the contamination of the Mulberry Fork

segment of the Black Warrior River, and the subsequent transmission of unsafe

and/or tainted water to residents, workers, property owners, and/or business owners

in the State of Alabama including, but not limited to, residents, workers, property

owners, business owners, and/or other individuals and entities who have been

personally injured and economically damaged as a result of the above-referenced



                                          2
incident which Defendants Tyson, HydraService, Spann, and JWWSB caused,

contributed to cause, and/or exacerbated.

      3.     The above-referenced water contamination caused and/or contributed

to by Defendants Tyson, Spann, and HydraService, as well as Defendant JWWSB’s

failure to timely, properly, appropriately, and/or adequately plan for, contain,

remediate, address, and/or warn Representative Plaintiffs and members of the Class

about the same, have caused, contributed to cause, and/or directly and/or

proximately resulted in significant injuries and damages to Representative Plaintiffs

and members of the Class, and will continue to cause, contribute to cause, and/or

directly and/or proximately result in significant injuries and/or damages to

Representative Plaintiffs and members of the Class in the future.

      4.     Such injuries and damages include, but are not limited to, compensatory

damages, personal injuries, economic damages, non-economic damages,

consequential damages, medical expenses, out-of-pocket expenses, lost wages, lost

earning capacity, pain, suffering, mental anguish, and emotional distress. In addition,

Representative Plaintiffs and the members of the Class are seeking recovery of

punitive damages based upon the Defendants’ wanton, reckless, willful, and/or

malicious conduct in relation to the subject wastewater spill and contamination

incident.



                                            3
II.    JURISDICTION

       5.     This Court has jurisdiction over this class action pursuant to 28 U.S.C.

§ 1332(d)(2) because: (a) the matter in controversy and the aggregate sum of each

individual Plaintiff and Class member’s claims exceeds the sum or value of

$5,000,000.00, exclusive of interest and costs; (b) this is a class action brought

pursuant to Fed. R. Civ. P. 23 by one or more citizens of a State that is different from

the State where at least one of the Defendants is a citizen, is incorporated, has its

principal place of business, or does business; and (c) the aggregate number of

members in the proposed Class exceeds 100 members;

       6.     Prosecution of this action in this district is proper under 28 U.S.C. §

1391(b) because a substantial portion of the events or omissions giving rise to the

claims asserted herein occurred in this district and/or a substantial part of the

property at issue in this action is situated in this district.

III.   PARTIES

       7.     Plaintiff Kathy Russell is an individual over the age of nineteen (19)

years and is a resident of Walker County, Alabama.

       8.     As a result of the events described herein, Kathy Russell has been

exposed to and/or negatively affected by contaminated water, raw sewage, effluent

materials, toxins, bacteria, contaminants and/or other dangerous and unsafe

materials, and has suffered personal injuries and/or damages including, but not

                                             4
limited to, compensatory damages, personal injuries, economic damages, non-

economic damages, consequential damages, medical expenses, out-of-pocket

expenses, lost wages, lost earning capacity, pain, suffering, mental anguish,

emotional distress, and/or humiliation.

      9.     Plaintiff Tiffany Ashley is an individual over the age of nineteen (19)

years and is a resident of Walker County, Alabama.

      10.    As a result of the events described herein, Tiffany Ashley has been

exposed to and/or negatively affected by contaminated water, raw sewage, effluent

materials, toxins, bacteria, contaminants and/or other dangerous and unsafe

materials, and Tiffany Ashley has suffered personal injuries and/or damages

including, but not limited to, compensatory damages, personal injuries, economic

damages, non-economic damages, consequential damages, medical expenses, out-

of-pocket expenses, lost wages, lost earning capacity, pain, suffering, mental

anguish, emotional distress, and/or humiliation.

      11.    Plaintiff Krystal Stasko is an individual over the age of nineteen (19)

years and is a resident of Walker County, Alabama.

      12.    As a result of the events described herein, Krystal Stasko has been

exposed to and/or negatively affected by contaminated water, raw sewage, effluent

materials, toxins, bacteria, contaminants and/or other dangerous and unsafe

materials, and has suffered personal injuries and/or damages including, but not

                                          5
limited to, compensatory damages, personal injuries, economic damages, non-

economic damages, consequential damages, medical expenses, out-of-pocket

expenses, lost wages, lost earning capacity, pain, suffering, mental anguish,

emotional distress, and/or humiliation.

      13.    Defendant Tyson Farms, Inc. d/b/a River Valley Ingredients

(hereinafter “Tyson”) is and was at all times relevant and material to this action a

foreign corporation that was formed and/or incorporated in the state of North

Carolina with its principal place of business located in or near Wilkesboro, North

Carolina.

      14.    Defendant Tyson owned, operated, managed, ran, and/or controlled the

River Valley Ingredients plant located in Cullman County, Alabama, and at all times

relevant and material to this First Amended Consolidated Individual and Class

Action Complaint, and caused, contributed to cause, and/or allowed raw sewage,

effluent materials, toxins, bacteria, and/or other contaminants to be discharged into

the Mulberry Fork of the Black Warrior River, causing the damages complained of

by the Representative Plaintiffs and/or members of the proposed Class referenced

herein.

      15.    Defendant Jason Spann (hereinafter “Spann”), individually, and in his

capacity as Plant Manager, agent, employee, servant, borrowed servant, loaned

servant, representative, and/or affiliate of Defendant Tyson’s River Valley

                                          6
Ingredients plant, is and was at all times relevant and material to this action an

individual over the age of nineteen (19) years and resides in Cullman County,

Alabama.

      16.    Defendant Jason Spann is and/or was at all times relevant and material

to this action the individual in charge of the safe and proper operation of the

discharge of sanitary wastewaters associated with the rendering operations of the

plant, but who failed to ensure that raw sewage, effluent materials, toxins, bacteria,

and/or other contaminants would not be discharged into the Mulberry Fork of the

Black Warrior River causing the damages complained of by the Representative

Plaintiffs and members of the Class referenced herein.

      17.    Defendant HydraService, Inc. (hereinafter “HydraService”) is and was

at all times relevant and material to this action a domestic corporation incorporated

in the state of Alabama with its principal place of business located in Blount County,

Alabama.

      18.    Upon information and belief, Defendant HydraService was the

contractor that leased, rented, assembled, installed, maintained, repaired, altered,

constructed, and operated a pump/pump(s), pipe(s)/piping, and/or other equipment

or component parts at the River Valley Ingredients plant in Hanceville, Alabama

which was/were used to pump and/or transfer raw sewage, effluent materials, toxins,

bacteria, and/or other contaminants using the plant wastewater system from one

                                          7
wastewater basin to another on, near, and/or around the property where the River

Valley Ingredients plant was located.

      19.    Upon information and belief, Defendant HydraService’s pump/pumps,

pipe(s)/piping, and/or other equipment or component parts malfunctioned and/or

failed, and discharged hundreds of thousands of gallons of raw, untreated, and/or

partially treated wastewater and other effluent contaminants into the Mulberry Fork

of the Black Warrior River and caused and/or contributed to cause the damages

complained of by the Representative Plaintiffs and members of the proposed Class

referenced herein.

      20.    Defendant Jasper Water Works and Sewer Board, Inc. (hereinafter

“JWWSB”) is and was at all times relevant and material to this action a domestic

corporation incorporated in the state of Alabama with its principal place of business

located in Walker County, Alabama.

      21.    At all times relevant and material to this action, Defendant JWWSB

provided water, drinking water, and water and sewer services to citizens and

residents of Walker County, Alabama and, in doing so, drew, used, and/or utilized

water from the Mulberry Fork portion of the Black Warrior River – one of the

principal locations of the spill, discharge, and contamination incident(s) made the

basis of this action.



                                         8
IV.      FACTUAL ASSERTIONS

         22.   Plaintiffs hereby adopt and incorporate all prior paragraphs of this First

Amended Consolidated Individual and Class Action Complaint as if set out fully

herein.

         23.   The Mulberry Fork begins in northeast Cullman County below Arab,

Alabama and flows southwest, forming a portion of the boundary between Cullman

County and Blount County.

         24.   In western Walker County, the Mulberry Fork is joined by the Sipsey

Fork and flows south to man-made Bankhead Lake at the junction of Walker,

Jefferson, and Tuscaloosa Counties, where it meets the Locust Fork. Together, the

waters flow out of the Bankhead Lake to the southwest as the Black Warrior River,

through Tuscaloosa to the Tombigbee River, and then south to Mobile.

         25.   Defendant Tyson is engaged in food and/or pet food processing

operations in Cullman County, Alabama. Defendant Tyson’s facilities, known as

the River Valley Ingredients Plant, are located in close proximity to the Black

Warrior River and/or certain tributaries that flow and/or feed into the Black Warrior

River.

         26.   Defendant Jason Spann is a Plant Manager, agent, employee, servant,

borrowed servant, loaned servant, representative, and/or affiliate of Defendant

Tyson and Tyson’s River Valley Ingredients Plant.

                                            9
         27.   In that role, Defendant Spann is charged with certain responsibilities

including, but not limited to, the safe and proper operation, containment, transfer,

and/or discharge of sanitary wastewaters associated with the rendering operations of

the plant, and ensuring that raw sewage, effluent materials, toxins, bacteria, and/or

other contaminants are not discharged into public waterways and/or water sources.

         28.   On or about June 5, 2019 and/or June 6, 2019, a wastewater spill and/or

discharge contaminated the waters of the Mulberry Fork along the Black Warrior

River.

         29.   According to the Alabama Department of Environmental Management,

the spill on the Mulberry Fork of the Black Warrior River happened at the “River

Valley” plant when a pipe failed to properly transfer partially-treated wastewater

from one holding pond, basin, and/or container to another.

         30.   The River Valley plant is and was at all times relevant and material to

this action owned, operated, managed, run, and/or controlled by Defendant Tyson.1

         31.   Upon information and belief, the pump/pumps, pipe(s)/piping, and/or

other equipment that failed and/or malfunctioned and caused or contributed to cause

the above-referenced wastewater spill and contamination was/were leased, rented,




1
 In 2016, the same facility was fined a mere $19,000 when it dumped more than 900 gallons of
acid into the river and killed approximately 40,000 fish.

                                            10
assembled, installed, maintained, repaired, altered, constructed, and/or operated by

Defendant HydraService.

       32.     Defendants Tyson, Spann, and/or HydraService caused, contributed to

cause, and/or allowed the occurrence of the above-referenced wastewater spill

and/or discharge, which caused such significant and toxic contamination that it

triggered a massive fish kill in areas as far as 40 miles from the River Valley plant.

       33.     On the day after the above-referenced contamination, spill, and/or

discharge occurred, Defendant Tyson issued the following public notice:

       This is a notice to the general public: on June 6, 2019, due to a
       failure in a pipe owned by River Valley Ingredients located near
       Hanceville, Alabama, partially treated effluent is believed to have
       reached the Dave Young creek, which flows to the Mulberry
       Fork…In an abundance of caution, the public is encouraged to
       avoid recreating in Dave Young creek or the Mulberry Fork until
       further notice.

       34.     According to Alabama's Division of Wildlife and Freshwater Fisheries,

early reports indicated that up to 800,000 gallons of wastewater was spilled and/or

discharged from Defendant Tyson’s River Valley Ingredients plant in Hanceville

during the subject incident in June 2019.2




2
 For reference, an 800,000-gallon spill would be enough to fill 1-gallon jugs lined side by side for
nearly 70 miles. It also could fill a walled-in football field including the end zones with a 14-foot-
high pool of oil.

                                                 11
       35.    The contaminated water (referred to as “bad water” by the director of

the Jasper Water Works and Sewer Board) poured into the Mulberry Fork before

moving downstream to the Sipsey Fork and the Black Warrior River – killing an

estimated 175,000 fish in the process.3

       36.    The pollution and dead fish contaminated river water for miles

downstream, including the area from which the JWWSB filtering plant draws its

water – approximately two (2) miles below the point where the Mulberry Fork flows

into the Sipsey Fork of the Black Warrior River.

       37.    Following the subject wastewater spill, water samples taken

approximately 28 miles downstream from the spill showed the presence and

alarming levels of the bacteria Escherichia coli (commonly referred to as “E. coli”).

       38.    In fact, the levels of E. coli found in the Warrior River samples were

double the maximum amount allowed by the state of Alabama in surface water.

       39.    In addition to its failure to anticipate such an issue concerning water

quality, Defendant JWWSB and its employees, agents, servants, borrowed servants,

loaned servants, representatives, and/or affiliates negligently and/or wantonly



3 The Alabama Department of Conservation and Natural Resources released a conservative
estimate that 175,000 fish were killed. However, the Assistant Chief of Fisheries for ADCNR
admitted that the incident was so large that “direct counts of dead fish were not possible,” and
further stated that “it appears that most of the fish in the affected area were killed” because
“dissolved oxygen dropped to levels that most fish cannot easily survive.”


                                              12
assumed incorrect facts about the spill and/or failed to immediately and/or timely

take proper, appropriate, and necessary measures to protect the public from using,

consuming, ingesting, and/or being exposed to or negatively affected by

contaminated water.

      40.    Despite admittedly not knowing “what all went on up there,” Defendant

JWWSB declared that “the water is safe to drink.”

      41.    Defendant JWWSB has admitted that it took no precautionary actions

in the immediate aftermath of the Tyson wastewater spill/discharge incident.

      42.    Despite publicly admitting that the water was “dirty,” Defendant

JWWSB failed and/or refused to warn the citizens of Walker County that they should

not ingest, consume, use, come into contact with, and/or be exposed to the

polluted/contaminated water.

      43.    Not long before the June 5-6, 2019 wastewater spill/discharge incident

occurred at Defendant Tyson’s River Valley Ingredients plant in Hanceville,

Defendants Tyson, HydraService, and Spann experienced a similar wastewater

system failure/malfunction and/or wastewater spill/discharge incident in May 2019

and, more specifically, on or about May 26, 2019.

      44.    Upon information and belief, prior to the June 5-6, 2019 wastewater

spill/discharge incident at its River Valley Ingredients plant in Hanceville and prior

to the commencement of this action on July 24, 2019, Defendant Tyson and/or its

                                         13
subsidiaries and/or its affiliates had experienced, and knew and were aware of, other

spill, discharge, pollution, and/or contamination incidents at plants and facilities that

were owned, operated, managed, run, and/or controlled by Defendant Tyson and/or

its subsidiaries and/or its affiliates, some of which resulted in lawsuits, claims,

and/or litigation, including class actions, which were initiated and asserted against,

and/or involved, Defendant Tyson, Defendant HydraService, Defendant JWWSB,

subsidiaries and/or affiliates of Tyson, HydraService, and/or JWWSB, and/or other

named defendants.

      45.    As a direct and/or proximate consequence of the wastewater

spill/discharge that occurred on June 5, 2019 and/or June 6, 2019, Representative

Plaintiffs and members of the proposed Class have sustained injuries and/or damages

which include, but are not limited to, compensatory damages, personal injuries,

economic damages, non-economic damages, consequential damages, medical

expenses, out-of-pocket expenses, lost wages, lost earning capacity, pain, suffering,

mental anguish, emotional distress, and/or humiliation. Representative Plaintiffs and

Class Members will continue to experience such damages into the foreseeable future.

      46.    The Representative Plaintiffs and the members of the proposed Class

show that the total number of members of the proposed Class exceeds 100 members.

      47.    For example, the number of persons, businesses, and properties who at

all times relevant and material to this action were customers of Jasper Water Works

                                           14
and Sewer Board, Inc., or who used, ingested, consumed, came into contact with, or

were exposed to water that was provided and/or processed by Jasper Water Works

and Sewer Board, Inc. following the subject wastewater spill/discharge incident that

occurred on June 5-6, 2019, easily exceeds 100, and those persons, businesses,

property owners, and entities would be members of and included in the proposed

Class.

         48.   The aggregate sum and value of the claims of the Representative

Plaintiffs and members of the proposed Class against the Defendants in this action,

and the amount in controversy, exceeds $5,000,000.00.

         49.   For example, one person who has suffered injuries and damages as a

result of and in connection with the June 5-6, 2019 wastewater spill/discharge

incident, and who fits within the Class description provided herein, has already

incurred medical expense damages of a monetary value exceeding $1,000,000.00.

         50.   Another person who has suffered injuries and damages as a result of

and in connection with the June 5-6, 2019 wastewater spill/discharge incident, and

who fits within the Class description provided herein, has incurred medical expense

damages of a monetary value exceeding $50,000.00 as of the date of the filing of

this First Amended Consolidated Individual and Class Action Complaint.




                                         15
      51.    Those are only two (2) members of a Class comprised or more than 100

members, and the combined monetary value of their medical expense damages

exceeds $1,050,000.00.

      52.    The aggregated claims of the other Class members, when combined

with the current medical expense damages figures for those two particular Class

members, easily exceeds $5,000,000.00.

      53.    The Defendants’ conduct, acts, and/or omissions under the

circumstances was negligent, reckless, wanton, and/or willful; and/or amounts to

actual malice.

      54.    The injuries and damages suffered by Representative Plaintiffs and the

members of the proposed Class were caused by Defendants’ negligent, willful,

reckless, and/or wanton failure to behave in a reasonable manner and/or failure to

adhere to recognized industry standards of care and/or safety practices.

      55.    Defendants knew and or were aware of the dangers, hazards, and/or

risk(s) or harm associated with their activities and negligently, willfully, recklessly,

and wantonly failed to take appropriate measures to prevent, lessen, mitigate, and/or

rectify damage to Representative Plaintiffs and the members of the proposed Class.

      56.    The subject June 5-6, 2019 wastewater spill/discharge and subsequent

mishandling of this significant and harmful event has injured and/or damaged

Representative Plaintiffs and members of the proposed Class and will continue to

                                          16
injure and/or damage Representative Plaintiffs and members of the proposed Class

in the future as specifically described herein.

V.    CLASS ACTION ALLEGATIONS

      57.    Plaintiffs hereby adopt and incorporate all prior paragraphs of this First

Amended Consolidated Individual and Class Action Complaint as if set out fully

herein.

      58.    Representative Plaintiffs bring this action and each of the claims

asserted herein on their own behalf and on behalf of all others similarly situated, and

this action may be properly maintained, pursuant to Ala. R. Civ. P. 23.

Representative Plaintiffs are duly representative and typical of the proposed

members of the hereinafter described classes and/or sub-classes.

      59.    Representative Plaintiffs and members of the proposed Class or

subclasses of people are residents of Alabama or are physically located in Alabama

and have been damaged and negatively impacted by the subject wastewater

spill/discharge/contamination which occurred on or about June 5, 2019 and/or June

6, 2019, the subsequent handling (or mishandling) of the wastewater

spill/discharge/contamination, and related and/or remedial events in which the

Defendants were involved.

      60.    The Class proposed by the Representative Plaintiffs and those they

represent is as follows:

                                          17
      All persons and entities located or residing in Alabama, including
      owners, possessors, occupiers, and operators of property and
      businesses, who have used, come into contact with, or whose
      drinking water was or is derived from, waters of the Black Warrior
      River and the Mulberry Fork, including those persons who used or
      use water provided by Jasper Water Works and Sewer Board, Inc.,
      for the time period June 6, 2019 to June 6, 2020.

(Plaintiffs and others similarly situated may simultaneously be members of more

than one class or sub-class, including separately filed legal actions)

      61.    Excluded from the Class are:

      a.     the Defendants and any entity or entities in which the Defendants have
             a controlling interest;

      b.     any of the legal representatives, heirs, successors, or assigns of the
             Defendants;

      c.     the Defendants’ officers and directors;

      d.     the parents, siblings, children, and grandchildren of the Defendants’
             officers and directors;

      e.     the Judge to whom this case is assigned;

      f.     the parents, siblings, children, and grandchildren of the Judge to whom
             this case is assigned;

      g.     any other judicial officer assigned to this case, including court
             personnel;

      h.     all persons or entities that properly execute and timely file a request for
             exclusion from the class; and

      i.     any of the attorneys representing the Representative Plaintiffs or
             members of the proposed Class.


                                          18
      62.   Plaintiffs reserve the right to modify or amend the definition of the

proposed Class before the Court determines whether certification is appropriate.

      63.   The members of the Class are so numerous that separate joinder of each

member is impractical, within the meaning of Fed. R. Civ. P. 23(a)(1). Although the

exact number of members of the proposed Class will be better established after Class

notification, upon information and belief, the number of persons, entities, and

businesses in the affected area which have been or may in the future be damaged by

the subject wastewater spill/discharge/contamination, the subsequent handling (or

mishandling) of said wastewater spill/discharge/contamination, and/or any actual or

planned remediation efforts exceeds 100.

      64.   Putative Class members are readily identifiable through records

generated, possessed, and maintained by Jasper Water Works and Sewer Board, Inc.

and through property records and business listing records, such as records possessed

and/or maintained by probate courts, chambers of commerce, and other readily

and/or publicly available sources of records and information, and putative Class

members may be given any required notice(s) by regular mail, supplemented, if

necessary and required by the Court, by published notice.

      65.   There are common questions of law and fact that exist in and among

the Class and which are common to the Class, such as:

      a.    the June 5-6, 2019 spill/discharge/contamination event and details of it;

                                        19
b.   the factual history of the installation, use, maintenance, servicing,
     repair, failure, and/or malfunctioning of the wastewater system and tis
     component parts at the River Valley Ingredients plant in Hanceville;

c.   the Defendants’ herein described conduct which caused, brought about,
     allowed, contributed to cause, exacerbated, and/or significantly
     increased the risk, damage, and harmful effects of the June 5-6, 2019
     spill/discharge/contamination event and/or damages resulting
     therefrom;

d.   when the Defendants knew or became aware of the June 5-6, 2019
     wastewater spill/discharge/contamination;

e.   the actions and steps that were taken by the Defendants to address,
     attempt to correct, and/or lessen or mitigate the damage(s) of the June
     5-6, 2019 wastewater spill/discharge/contamination;

f.   whether and to what extent the storage, treatment, transfer, use,
     discharge, and/or disposal of wastewater in the manner involved in or
     related to the June 5-6, 2019 wastewater spill/discharge/contamination
     incident was or is an inherently dangerous, hazardous, or harmful
     activity;

g.   whether the Defendants had ever experienced, were ever aware of, or
     had     ever   been involved        in the same          or similar
     pollution/contamination/spill/discharge events/incidents prior to the
     June 5-6, 2019 incident made the basis of this action;

h.   the extent of the contamination at the discharge site at/near the River
     Valley Ingredients plant in Hanceville and the migration of that
     contamination into the Mulberry Fork and Black Warrior River;

i.   whether, to what extent, and when the Defendants provided the public,
     including Representative Plaintiffs and members of the Class, any
     notice or warning of the occurrence of the June 5-6, 2019 wastewater
     spill/discharge/contamination and any potential harm or risk of harm it
     posed to them;

j.   whether the Defendants have altered or changed their standards,
     practices, policies, procedures, rules, regulations, or habits after or in
                                 20
             response       to      the     June     5-6,    2019        wastewater
             spill/discharge/contamination incident and whether such changes were
             feasible, appropriate, and/or could have been made prior to the June 5-
             6, 2019 incident;

      k.     Defendants’ liability to Representative Plaintiffs and members of the
             proposed Class under the legal theories set forth herein, all of which
             predominate over any questions solely affecting individual members of
             the proposed Class; and

      l.     The appropriateness of injunctive relief to prevent the Defendants’
             harmful acts, omissions, actions, and/or behavior from causing harm
             again in the future.

      66.    The questions of law and fact common to members of the Class

predominate over any question(s) affecting only individual members of the Class,

and thus a class action is superior to other available methods for the fair and efficient

adjudication of the controversy.

      67.    The        duty,       breach        of      duty,       violation       of

laws/regulations/standards/practices, claims, causation, and/or damages, and the

theories related to them, asserted by the Representative Plaintiffs, who will be the

representative parties, are typical of those to be advanced by the members of the

proposed Class, and these Plaintiffs and their claims encompass those of the other

Class members they seek to represent, as required by Fed. R. Civ. P. 23(a)(3). The

claims are typical because the facts and circumstances giving rise to liability are the

same, the claims are based on the same legal theories, and the damages suffered by

the Representative Plaintiffs are the same kinds of damages suffered by the members

                                           21
of the Class. Representative Plaintiffs will thoroughly and adequately represent the

interests of the proposed Class and its members.

      68.    The Representative Plaintiffs can fairly and adequately protect and

represent the interests of each member of the Class as required by Fed. R. Civ. P.

23(a)(4). The Representative Plaintiffs will fairly and adequately protect and

represent the interests of the members of the Class based on the following facts and

circumstances: their interests do not conflict; their interests are co-extensive with

common rights of recovery based on the same essential facts and legal theories; they

are members of the same communities; they are similarly damaged and are seeking

the same remedies; and they intend to prosecute this action vigorously.

      69.    The Representative Plaintiffs have adequate financial resources to

prosecute this litigation and have retained the undersigned class counsel, as set forth

below, who are experienced in prosecuting class actions, mass tort actions,

environmental claims, and complex civil matters.

      70.    Further, Plaintiffs’ counsel has and will advance all reasonable costs

necessary to protect the class, including with regard to hiring necessary experts,

conducting discovery, the presentation of class certification motion papers, trying

the case, and otherwise vigorously prosecuting the claims set forth herein.

      71.    A class action mechanism is superior to all other available methods for

the fair and efficient adjudication of this matter. The prosecution of separate actions

                                          22
by the individual members of the Class would create a risk of: (a) inconsistent or

varying adjudications with respect to individual members of the Class which would

establish incompatible standards of conduct for the Defendants; and/or (b)

adjudications with respect to individual members of the Class which would as a

practical matter be dispositive of the members not parties to the adjudications or

substantially impair or impeded their ability to protect their interests.

      72.    The Defendants have acted on grounds generally applicable to all

members of the proposed Class, making final declaratory and injunctive relief

concerning the Class as a whole, if permitted by the Court, appropriate within the

meaning of Fed. R. Civ. P. 23(b)(2).

      73.    The expenses and burden of individual litigation would preclude many

members, if not all, of the aforesaid Class(es) from seeking redress for the harms

and wrongs complained of herein, from obtaining justice and access to the courts,

and from obtaining the aforesaid necessary injunctive relief.

      74.    The Defendants’ misconduct, actions, acts, and/or omissions described

herein make the requested relief appropriate and necessary to fully protect Plaintiffs

and all others similarly situated.

      75.    Any difficulties in management of this case as a class action are

outweighed by the benefits of a class action with respect to efficiently and fairly

disposing of common issues of law and fact as to the large number of litigants.

                                          23
VI.   COUNT ONE – NEGLIGENCE AND/OR WANTONNESS

               Defendants Tyson Farms, Inc. and/or Jason Spann

      76.    The Representative Plaintiffs, on behalf of themselves and the members

of the proposed Class, hereby adopt and incorporate all prior paragraphs of this First

Amended Consolidated Individual and Class Action Complaint as if set out fully

herein.

      77.    Defendants Tyson and Spann owed a duty to Plaintiffs and Class

Members to exercise reasonable care in the ownership, installation, construction,

use, alteration, operation, management, inspection, training, repair, servicing, and/or

maintenance of the River Valley Ingredients Plant and all component parts thereof

or attachments thereto, including, but not limited to, all aspects of its wastewater

system.

      78.    Defendants Tyson and/or Spann had a heightened duty of care to

Representative Plaintiffs and members of the proposed Class because of the great

danger(s), hazard(s), risk(s) of harm, and environmental concerns associated with

the ownership, construction, alteration, operation, use, management, inspection,

training, repair, servicing, and/or maintenance of said facilities, including all

component parts thereof and/or attachments thereto.

      79.    Defendants Tyson and/or Spann breached their legal duty to Plaintiffs

and Class Members by failing to exercise reasonable care and acting with reckless,

                                          24
willful, and wanton disregard for the Representative Plaintiffs and members of the

Class, in the ownership, construction, use, alteration, operation, management,

inspection, training, repair, servicing, and/or maintenance of the River Valley

Ingredients Plant and all component parts thereof or attachments thereto, including,

but not limited to, all aspects of its wastewater system.

      80.    Defendants’ breach includes, but is not limited to, the ownership,

construction, use, alteration, operation, management, inspection, training, repair,

servicing, and/or maintenance of, or with respect to, the specific equipment, parts,

pipe(s)/piping, and/or pumps referenced herein.

      81.    The subject wastewater spill/discharge/contamination, acts, omissions,

conduct, and/or actions (or inactions) involved in the handling, addressing, and/or

containment of said spill/discharge/contamination, and/or the subsequent

remediation of said spill/discharge/contamination was caused by the combining and

concurring negligence, wantonness, and/or recklessness of the Defendants,

including, but not limited to, Defendant Tyson and/or Defendant Spann.

      82.    Upon information and belief, Representative Plaintiffs aver that the

subject spill/discharge/contamination was caused by the joint and/or combining and

concurring negligence, wantonness, recklessness, and fault of the Defendants in the

following non-exclusive particulars:

      a.     Failing to properly operate the River Valley Ingredients Plant and all
             component parts thereof or attachments thereto;
                                        25
b.   Operating the River Valley Ingredients Plant and all component parts
     thereof or attachments thereto in such a manner that a wastewater
     spill/discharge/contamination occurred and caused, contributed to
     cause, or allowed raw sewage, effluent materials, toxins, bacteria,
     and/or other contaminants to be discharged into the Mulberry Fork of
     the Black Warrior River;

c.   Failing to properly inspect the River Valley Ingredients Plant to ensure
     that its equipment and personnel were fit for their intended purpose;

d.   Acting in a careless, reckless, and negligent manner without due regard
     for the safety of others;

e.   Failing to promulgate, implement, and/or enforce policies, procedures,
     rules, regulations, protocols, and/or guidelines pertaining to the safe
     operation(s) of the River Valley Ingredients Plant which, if they had
     been so promulgated, implemented, observed, and enforced, would
     have averted the subject wastewater spill/discharge/contamination
     and/or prevented or limited the spill/discharge of raw sewage, effluent
     materials, toxins, bacteria, and/or other contaminants into the Mulberry
     Fork of the Black Warrior River;

f.   Operating the River Valley Ingredients Plant with untrained and/or
     unlicensed personnel;

g.   Causing, contributing to cause, and/or allowing inadequate, negligent,
     wanton, reckless, insufficient, and/or irresponsible hiring, training
     and/or retention of personnel;

h.   Failing to take appropriate action(s) to avoid and/or mitigate the
     accident;

i.   Negligent implementation of policies and/or procedures to safely
     conduct the operation(s) of the River Valley Ingredients Plant;

j.   Employing untrained or poorly trained employees and failing to
     properly train employees;


                                 26
      k.     Failing to confirm and/or ensure that the River Valley Ingredients Plant
             and its equipment, component parts, and/or attachments were free from
             defects and/or were in proper working order;

      l.     Failure to timely warn;

      m.     Failure to timely recognize the release and/or discharge of raw sewage,
             effluent materials, toxins, bacteria, and/or other contaminants and/or
             the failure to timely bring the release and/or discharge of raw sewage,
             effluent materials, toxins, bacteria, and/or other contaminants under
             control;

      n.     Failure to provide appropriate accident preventive equipment;

      o.     Failure to timely, frequently, properly, and/or sufficiently observe and
             read gauges that would have predicted and/or indicated the impending
             and/or actual release and/or discharge of raw sewage, effluent
             materials, toxins, bacteria, and/or other contaminants;

      p.     Failure to react to signs or indications of present or pending dangerous
             situations;

      q.     The use of defective products, equipment, and/or component parts –
             including, but not limited to, the pump(s), pipe(s), piping, and/or
             wastewater system(s) referenced herein;

      r.     The use of products, equipment, and/or component parts – including,
             but not limited to, the pump(s), pipe(s), piping, and/or wastewater
             system(s) referenced herein – that were improperly assembled,
             installed, maintained, serviced, repaired, and/or operated;

      s.     Acting in a manner that justifies imposition of punitive damages; and

      t.     Such other acts, omissions, and/or incidents of negligence, wantonness,
             and/or recklessness as will be shown at the trial of this matter.

      83.    Defendants Tyson and/or Spann knew or should have known that their

negligent, willful, wanton, and/or reckless conduct, acts, omissions, and/or failures

                                         27
would foreseeably result in the subject spill/discharge/contamination, causing and/or

contributing to cause injuries and damage(s) to the Representative Plaintiffs and

members of the proposed Class.

      84.    The injuries and damages to Representative Plaintiffs and the members

of the Class were also caused, contributed to, and/or exacerbated or aggravated by

the fact that Defendants Tyson and/or Spann failed to timely take necessary actions

to mitigate, lessen, and/or eliminate the danger(s), hazard(s), and/or risk(s) of harm

associated with their operations.

      85.    In addition, the subject spill/discharge/contamination event would not

have occurred had the Defendants exercised the high degree of care imposed on

them. Therefore, Plaintiffs plead the doctrine of res ipsa loquitur.

      86.    Representative Plaintiffs and the members of the Class are entitled to a

judgment finding Defendants liable to Representative Plaintiffs and the members of

the proposed Class for damages suffered as a result of Defendants’ negligence,

willfulness, recklessness, and/or wantonness, and an award to the Representative

Plaintiffs and the members of the Class of adequate compensation, including

punitive damages, in amounts determined by a jury.

                          Defendant HydraService, Inc.

      87.    In addition to the above-referenced negligence, recklessness, and/or

wantonness of Defendants Tyson and/or Spann, Representative Plaintiffs and the

                                          28
members of the proposed Class have been injured and/or damaged by the negligence,

wantonness, recklessness, acts, omissions, and/or conduct of Defendant

HydraService, Inc.

      88.    Defendant HydraService owed a duty to Representative Plaintiffs and

the members of the Class to exercise reasonable care in the construction, assembly,

testing, leasing, sale, installation, alteration, operation, management, use, inspection,

training (operators/users), repair, servicing, and/or maintenance of the subject

equipment and/or component parts in use at the River Valley Ingredients Plant,

including, but not limited to, the above-referenced pump(s), pipe(s), piping,

wastewater system(s), and component parts/attachments that caused, contributed to

cause, and/or allowed the discharge and/or spilling of raw sewage, effluent materials,

toxins, bacteria, and/or other contaminants into the Mulberry Fork of the Black

Warrior River.

      89.    Defendant HydraService had a heightened duty of care to

Representative Plaintiffs and members of the proposed Class because of the great

danger(s), hazard(s), risk(s) of harm, and environmental concerns associated with

the construction, leasing, sale, lease, construction, assembly, testing, installation,

alteration, operation, use, management, inspection, training (operators/users), repair,

servicing, and/or maintenance of the subject equipment and/or component parts in

use at the River Valley Ingredients Plant, including, but not limited to, the above-

                                           29
referenced the pump(s), pipe(s), piping, and/or wastewater system(s), and

component parts/attachments that caused and/or allowed the discharge of raw

sewage, effluent materials, toxins, bacteria, and/or other contaminants into the

Mulberry Fork of the Black Warrior River.

         90.   Defendant HydraService breached its legal duty to Plaintiffs and Class

Members by failing to exercise reasonable care and acting with reckless, willful, and

wanton disregard for the Plaintiffs and Class Members, in the sale, lease,

construction, assembly, testing, installation, alteration, operation, management,

inspection, training (operators/users), repair and/or maintenance of the subject

equipment and/or component parts in use at the River Valley Ingredients Plant,

including, but not limited to, the above-referenced pump(s), pipe(s), piping,

wastewater system(s), and component parts/attachments that caused, contributed to

cause, and/or allowed the spill/discharge of raw sewage, effluent materials, toxins,

bacteria, and/or other contaminants into the Mulberry Fork of the Black Warrior

River.

         91.   The subject wastewater spill/discharge/contamination, acts, omissions,

conduct, and/or actions (or inactions) involved in the handling and/or containment

of said spill/discharge/contamination, and/or the subsequent remediation of said

spill/discharge/contamination was caused by the combining and concurring



                                          30
negligence, wantonness, recklessness, and/or conduct of the Defendants, including,

but not limited to, Defendant HydraService.

      92.   Upon information and belief, Representative Plaintiffs aver that the

subject spill/discharge/contamination was caused by the joint and/or combining and

concurring negligence, wantonness, recklessness, and fault of Defendant

HydraService in the following non-exclusive particulars:

      a.    Failing to properly construct, test, install, alter, operate, manage,
            inspection, train (operators/users), repair and/or maintain the subject
            equipment and/or component parts in use at the River Valley
            Ingredients Plant, including, but not limited to, the above-referenced
            the pump(s), pipe(s), piping, and/or wastewater system(s) and
            component parts/attachments that caused and/or allowed the discharge
            of raw sewage, effluent materials, toxins, bacteria, and/or other
            contaminants into the Mulberry Fork of the Black Warrior River;

      b.    Constructing, assembling testing, installing, altering, operating,
            managing, inspecting, training (operators/users), repairing, servicing,
            and/or maintaining the subject equipment and/or component parts in
            use at the River Valley Ingredients Plant, and/or failing to properly do
            so, in such a manner that a wastewater spill/discharge occurred and
            caused, contributed to cause, or allowed raw sewage, effluent materials,
            toxins, bacteria, and/or other contaminants to be discharged into the
            Mulberry Fork of the Black Warrior River;

      c.    Failing to properly inspect the subject equipment and/or component
            parts in use at the River Valley Ingredients Plant to ensure that its
            equipment and personnel were fit for their intended purpose;

      d.    Acting in a careless, negligent, wanton, and/or reckless manner without
            due regard for the safety of others;

      e.    Failing to promulgate, implement, and/or enforce rules, policies,
            procedures, guidelines, protocols, instructions, and/or regulations
            pertaining to the safe operation of the subject equipment and/or
                                      31
     component parts in use at the River Valley Ingredients Plant which, if
     they had been so promulgated, implemented, observed, and/or
     enforced, would have averted the subject wastewater spill/discharge
     and/or prevented or limited the spill/discharge of raw sewage, effluent
     materials, toxins, bacteria, and/or other contaminants into the Mulberry
     Fork of the Black Warrior River;

f.   Allowing and/or causing the operation of the subject equipment and/or
     component parts in use at the River Valley Ingredients Plant with
     untrained and/or unlicensed personnel;

g.   Causing, contributing to, and/or allowing inadequate, insufficient,
     negligent, wanton, and/or reckless training of operators and/or users of
     the subject equipment and/or component parts in use at the River Valley
     Ingredients Plant;

h.   Failing to take appropriate action(s), acts, omissions, and/or steps to
     prevent, avoid, mitigate, and/or timely address the subject wastewater
     spill/discharge;

i.   Negligent, wanton, and/or reckless implementation of policies and/or
     procedures to safely construct, assemble, test, install, alter, operate,
     manage, inspect, train (operators/users), repair, service, and/or maintain
     the subject equipment and/or component parts in use at the River Valley
     Ingredients Plant, including, but not limited to, the above-referenced
     the pump(s), pipe(s), piping, and/or wastewater system(s) and
     component parts/attachments that caused, contributed to cause, and/or
     allowed the discharge of raw sewage, effluent materials, toxins,
     bacteria, and/or other contaminants into the Mulberry Fork of the Black
     Warrior River;

j.   Employing untrained or poorly trained employees and failing to
     properly train, teach, and/or advise employees, operators, and/or users
     of the subject equipment and/or component parts in use at the River
     Valley Ingredients Plant, including, but not limited to, the above-
     referenced the pump(s), pipe(s), piping, and/or wastewater system(s)
     and component parts/attachments that caused, contributed to cause,
     and/or allowed the discharge of raw sewage, effluent materials, toxins,
     bacteria, and/or other contaminants into the Mulberry Fork of the Black
     Warrior River;
                                 32
k.   Failing to confirm and/or ensure that the equipment, component parts,
     and/or attachments in use at the River Valley Ingredients Plant were
     free from defects and/or were in proper working order;

l.   Failure to timely, adequately, properly, and/or appropriately warn;

m.   Failure to timely recognize active, pending, and/or potential defects,
     failures, and/or problems causing, contributing to, and/or allowing the
     release and/or discharge of raw sewage, effluent materials, toxins,
     bacteria, and/or other contaminants and/or the failure to timely bring
     the release and/or discharge of raw sewage, effluent materials, toxins,
     bacteria, and/or other contaminants under control;

n.   Failure to provide appropriate accident preventive equipment;

o.   Failure to timely, frequently, properly, and/or sufficiently observe and
     read gauges that would have predicted and/or indicated the impending
     and/or actual release and/or discharge of raw sewage, effluent
     materials, toxins, bacteria, and/or other contaminants;

p.   Failure to react to signs or indications of present or pending dangerous
     situations;

q.   The use of defective products, equipment, and/or component parts –
     including, but not limited to, the pump(s), pipe(s), piping, and/or
     wastewater system(s) referenced herein;

r.   The use of products, equipment, and/or component parts – including,
     but not limited to, the pump(s), pipe(s), piping, and/or wastewater
     system(s) referenced herein – that were improperly installed,
     maintained, and/or operated;

s.   Acting in a manner that justifies imposition of punitive damages; and

t.   Such other acts, omissions, and/or incidents of negligence, wantonness,
     and/or recklessness as will be shown at the trial of this matter.



                                 33
      93.    Defendant HydraService knew or should have known that its negligent,

willful, wanton, and/or reckless conduct, acts, omissions, and/or actions would

foreseeably result in the subject spill/discharge/contamination, causing and/or

contributing to cause injuries and damage(s) to Representative Plaintiffs and

members of the proposed Class.

      94.    The injuries and damage(s) to Representative Plaintiffs and the

members of the Class were also caused, contributed to, and/or exacerbated or

aggravated by the fact that Defendant HydraService failed to timely take necessary

actions to mitigate, lessen, and/or eliminate the danger(s), hazard(s), and/or risk(s)

of harm associated with their operations, service(s), and/or product(s).

      95.    In addition, the subject spill/discharge/contamination event would not

have occurred had the Defendants exercised the high degree of care imposed on

them. Therefore, Plaintiffs plead the doctrine of res ipsa loquitur.

      96.    Representative Plaintiffs and the members of the Class are entitled to a

judgment finding Defendants liable to Representative Plaintiffs and the members of

the proposed Class for damages suffered as a result of Defendants’ negligence,

willfulness, recklessness, and/or wantonness, and an award to the Representative

Plaintiffs and the members of the Class of adequate compensation, including

punitive damages, in amounts determined by a jury.



                                          34
            Defendant Jasper Water Works and Sewer Board, Inc.

      97.   In addition to the above-referenced negligence, wantonness, and/or

recklessness of Defendants Tyson, Spann, and/or HydraService, Representative

Plaintiffs and the members of the proposed Class have been injured and/or damaged

by the negligence, wantonness, and/or recklessness of Defendant Jasper Water

Works and Sewer Board, Inc.

      98.   Defendant JWWSB owed a duty to Representative Plaintiffs and

members of the Class to exercise reasonable care in the treatment, containment,

processing, and/or safeguarding of water that was provided to the public prior to,

during, and subsequent to the June 5-6, 2019 spill/discharge of raw sewage, effluent

materials, toxins, bacteria, and/or other contaminants into the Mulberry Fork of the

Black Warrior River.

      99.   Moreover, Defendant JWWSB owed a duty to Representative Plaintiffs

and members of the proposed Class to exercise reasonable care and diligence in the

warning of the general public about the subject spill/discharge/contamination (and

all risks, dangers, and/or problems that might be associated with such a

spill/discharge/contamination) during, and subsequent to, the June 5-6, 2019

spill/discharge of raw sewage, effluent materials, toxins, bacteria, and/or other

contaminants into the Mulberry Fork of the Black Warrior River.



                                        35
      100. Defendant JWWSB had a heightened duty of care to Representative

Plaintiffs and members of the proposed Class because of the great danger(s),

hazard(s), risk(s) of harm, and environmental, medical, and economic concerns

associated with the subject June 5-6, 2019 spill/contamination and the discharge of

raw sewage, effluent materials, toxins, bacteria, and/or other contaminants into the

Mulberry Fork of the Black Warrior River (and subsequent provision of such tainted

water to the general public, including Representative Plaintiffs and members of the

Class, by Defendant JWWSB).

      101. Representative Plaintiffs and members of the proposed Class had an

absolute right to make informed and/or educated choices about their use, ingestion,

consumption, and/or exposure to such dangerous, hazardous, harmful, and

contaminated water, and Defendant JWWSB made conscious decisions to take that

right away from Representative Plaintiffs and members of the proposed Class.

      102. Defendant JWWSB breached its legal duties to Representative

Plaintiffs and members of the proposed Class by failing to exercise reasonable care

and diligence, and by acting with reckless, willful, and wanton disregard for the

Representative Plaintiffs and members of the Class, in its failure to take timely,

proper, adequate, and necessary steps to contain, remediate, treat, and/or safeguard

the contaminated water during and after the June 5-6, 2019 spill/discharge of raw



                                        36
sewage, effluent materials, toxins, bacteria, and/or other contaminants into the

Mulberry Fork of the Black Warrior River.

      103. Moreover, Defendant JWWSB breached its legal duties to

Representative Plaintiffs and members of the proposed Class by failing to exercise

reasonable care and diligence, and by acting with reckless, willful, and wanton

disregard for the Representative Plaintiffs and members of the proposed Class, in its

failure and/or refusal to notify the Representative Plaintiffs and the members of the

proposed Class of the serious situation regarding polluted/contaminated water and

the potential dangers, hazards, risks, and/or environmental, medical, and economic

concerns associated with the subject spill/discharge/contamination and the discharge

of raw sewage, effluent materials, toxins, bacteria, and/or other contaminants into

the Mulberry Fork of the Black Warrior River (and subsequent provision of such

tainted water to the general public, including Representative Plaintiffs and the

members of the proposed Class, by Defendant JWWSB).

      104. The damages and injuries suffered by Representative Plaintiffs and the

members of the proposed Class were caused by the combining and concurring

negligence, wantonness, and/or recklessness of the Defendants, including, but not

limited to, Defendant JWWSB.

      105. Defendant JWWSB knew or should have known that its negligent,

willful, wanton, and/or reckless conduct, acts, omissions, and/or actions would

                                         37
foreseeably result in injuries and damage(s) to the Representative Plaintiffs and the

members of the proposed Class.

      106. The injuries and damages to Representatives Plaintiffs and members of

the Class were also caused, contributed to, and/or exacerbated or aggravated by the

fact that Defendant JWWSB failed to timely take necessary actions to mitigate,

lessen, and/or eliminate the danger(s), hazard(s), and/or risk(s) of harm associated

with their operations.

      107. In addition, the subject damages and injuries would not have occurred

and/or could and/or would have been avoided, or greatly lessened or reduced, had

Defendant JWWSB exercised the high degree of care imposed on it/them. Therefore,

Plaintiffs plead the doctrine of res ipsa loquitur.

      108. The acts, omissions, actions, and/or conduct of the Defendants

represents a conscious disregard for the rights and safety of others including, but not

limited to, the Representative Plaintiffs and the members of the proposed Class.

      109. Representative Plaintiffs and the members of the Class are entitled to a

judgment finding the Defendants liable to Representative Plaintiffs and the members

of the proposed Class for damages suffered as a result of Defendants’ negligence,

willfulness, recklessness, and/or wantonness, and an award to the Representative

Plaintiffs and the members of the Class of adequate compensation, including

punitive damages, in amounts determined by a jury.

                                          38
      WHEREFORE, PREMISES CONSIDERED, the Representative Plaintiffs

and the members of the proposed Class demand judgment against Defendants Tyson

Farms, Inc. d/b/a River Valley Ingredients, HydraService, Inc., Jason Spann, and

Jasper Water Works and Sewer Board, Inc. in such an amount of compensatory and

punitive damages as a jury deems reasonable and may award, plus interest, costs,

and attorneys’ fees, and an award of all such other or further relief to which the

Representative Plaintiffs and the members of the proposed Class reasonably may be

entitled under the law.

VII. COUNT TWO – STRICT LIABILITY

      110. The Representative Plaintiffs and members of the proposed Class

hereby adopt and incorporate all prior paragraphs of this First Amended

Consolidated Individual and Class Action Complaint as if set out fully herein.

      111. At all times relevant and material to this action, the Defendants have

deliberately engaged in an abnormally dangerous activity by generating, storing,

discharging, transferring, transporting, handling, and/or allowing the discharge of

toxic and/or harmful substances, and/or concealing knowledge of same.

      112. As a direct and/or proximate result of the acts, omissions, actions,

and/or conduct of the Defendants, Representative Plaintiffs and members of the

proposed Class have lost the beneficial use, enjoyment, and/or exclusive possession

of their property and/or business(es); Representative Plaintiffs’ and Class members’

                                        39
properties and/or businesses have declined in value, lost revenues, lost profits, and

continue to decline in value, lose revenue, and lose profits as a result of the June 5-

6, 2019 spill/discharge incident and the related contamination of waters referenced

herein; and/or Representative Plaintiffs and members of the proposed Class have

suffered, experienced, and incurred, and continue to suffer, experience, and incur,

compensatory damages, economic loss(es), property damage, business damage(s),

economic loss(es), business loss(es), non-economic loss(es), emotional distress,

mental anguish, pain, suffering, personal injury, lost wages, lost earning capacity,

lost revenue(s), lost profit(s), loss and/or interference with the quiet, normal, usual,

and expected use and enjoyment of property and natural resources, inconvenience,

and/or humiliation.

      113. The Defendants are strictly liable for the above-referenced injuries and

damage(s) which resulted directly and/or proximately from the Defendants engaging

in an abnormally dangerous activity.

      WHEREFORE, PREMISES CONSIDERED, the Representative Plaintiffs

and the members of the proposed Class demand judgment against Defendants Tyson

Farms, Inc. d/b/a River Valley Ingredients, HydraService, Inc., Jason Spann, and

Jasper Water Works and Sewer Board, Inc. in such an amount of compensatory and

punitive damages as a jury deems reasonable and may award, plus interest, costs,

and attorneys’ fees, and an award of all such other or further relief to which the

                                          40
Representative Plaintiff and the members of the proposed Class reasonably may be

entitled under the law.

VIII. COUNT THREE - NUISANCE

      114. The Representative Plaintiffs and members of the proposed Class

hereby adopt and incorporate all prior paragraphs of this First Amended

Consolidated Individual and Class Action Complaint as if set out fully herein.

      115. At all times relevant and material to this First Amended Consolidated

Individual and Class Action Complaint, Defendants Tyson and/or Spann owed a

duty to Representative Plaintiffs and members of the proposed Class to exercise

reasonable care and diligence in the ownership, installation, assembly, construction,

alteration, operation, management, inspection, training, repair, servicing, use, and/or

maintenance of the River Valley Ingredients Plant and all component parts thereof

or attachments thereto.

      116. At all times relevant and material to this action, Defendant

HydraService owed a duty to Representative Plaintiffs and members of the proposed

Class to exercise reasonable care and diligence in the construction, assembly,

installation, testing, leasing, sale, alteration, operation, management, inspection,

training (operators/users), repair, servicing, and/or maintenance of the subject

equipment and/or component parts in use at the River Valley Ingredients Plant,

including, but not limited to, the above-referenced pump(s), pipe(s), piping, and/or

                                          41
wastewater system(s) and component parts/attachments that caused and/or allowed

the spill/discharge of raw sewage, effluent materials, toxins, bacteria, and/or other

contaminants into the Mulberry Fork of the Black Warrior River.

      117. At all times relevant and material to this action, Defendant JWWSB

owed a duty to Representative Plaintiffs and members of the proposed Class to

exercise reasonable care and diligence in the treatment, containment, processing,

and/or safeguarding of water that was provided to the public prior to, during, and

subsequent to the June 5-6, 2019 spill/discharge of raw sewage, effluent materials,

toxins, bacteria, and/or other contaminants into the Mulberry Fork of the Black

Warrior River.

      118. Moreover, Defendant JWWSB owed a duty to Representative Plaintiffs

and members of the proposed Class to exercise reasonable care and diligence in the

warning of the general public about the subject spill/discharge/contamination (and

all risks, dangers, hazards, and/or problems that might be associated with such a

spill/discharge/contamination) during, and subsequent to the spill/discharge of raw

sewage, effluent materials, toxins, bacteria, and/or other contaminants into the

Mulberry Fork of the Black Warrior River.

      119. The Defendants negligently, purposefully, knowingly, willfully,

wantonly, and/or recklessly breached their duty and/or duties of care as referenced

above and herein.

                                         42
      120. Moreover, the Defendants knew or should have known that failure to

act with requisite due care and diligence in carrying out and fulfilling the above-

referenced duties and responsibilities would result and/or would likely or probably

result in injuries, harms, and/or damages to the Representative Plaintiffs and the

members of the proposed Class.

      121. As a direct and/or proximate result of the Defendants’ negligent,

wanton, reckless, and/or wrongful conduct, acts, omissions, actions, and/or

behavior, the Representative Plaintiffs and the members of the proposed Class have

been injured and damaged as set forth herein.

      122. As a result of their proximity to the contaminated water and/or due to

the direct contact, exposure, and/or damages suffered by the Representative

Plaintiffs and members of the proposed Class referenced herein, the harms inflicted

upon these individuals, property owners/occupiers, and/or businesses is different in

kind and degree from the damage suffered by the public in general.

      123. The Defendants’ conduct, acts, omissions, actions, and/or behavior and

the resulting harms, losses, injuries, and/or damages constitutes a nuisance to the

Representative Plaintiffs and the members of the proposed Class including, but not

limited to, injuries to the person of the Representative Plaintiffs and members of the

proposed Class, interference with the Representative Plaintiffs’ and Class members’

quiet enjoyment and use of their property, significant damage to and/or diminution

                                         43
of the value of the Representative Plaintiffs’ and Class members’ real and/or

personal property/properties and/or businesses, and/or a negative effect and/or

impact on the Representative Plaintiffs’ and Class members’ earning capacity,

business   income,    business   revenue,     use   of   natural   resources,   and/or

general/normal/usual/expected use and enjoyment of their real property, personal

property, and/or business(es).

      124. The Defendants’ actions, acts, omissions, conduct, and/or behavior

were/was negligent, intentional, willful, wanton, reckless, and/or malicious, and

were carried out with a total, conscious, and/or reckless disregard to the law or

health, rights, safety, welfare, and/or convenience of the Representative Plaintiffs

and the members of the proposed Class.

      WHEREFORE, PREMISES CONSIDERED, the Representative Plaintiffs

and the members of the proposed Class demand judgment against Defendants Tyson

Farms, Inc. d/b/a River Valley Ingredients, HydraService, Inc., Jason Spann, and

Jasper Water Works and Sewer Board, Inc. in such an amount of compensatory and

punitive damages as a jury deems reasonable and may award, plus interest, costs,

and attorneys’ fees, and an award of all such other or further relief to which the

Representative Plaintiff and the members of the proposed Class reasonably may be

entitled under the law.



                                         44
IX.   COUNT FOUR – INJUNCTIVE RELIEF

      125. The Representative Plaintiffs and members of the proposed Class

hereby adopt and incorporate all prior paragraphs of this First Amended

Consolidated Individual and Class Action Complaint as if set out fully herein.

      126. The wrongful acts, omissions, actions, behavior, and conduct of the

Defendants as alleged herein have caused and/or contributed to cause, and will

continue to cause and/or contribute to cause, irreparable harm to the Representative

Plaintiffs and the members of the proposed Class for which there is no adequate

remedy other than a permanent injunction prohibiting such conduct, acts, omissions,

actions, and/or behavior by the Defendants.

      127. The Representative Plaintiffs and the members of the proposed Class

respectfully ask the Court to enter an Order awarding them permanent and

mandatory injunctive relief, including remediation and abatement of contamination,

and requiring that the Defendants refrain from the negligent, willful, wanton,

reckless, tortious, unlawful, and/or illegal dispersing, discharging, spilling,

transporting, exposing, and/or dissemination of toxic and other harmful substances

onto and/or into their waterways, water sources, properties, businesses, and their

person(s).




                                        45
X.    PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, the Representative Plaintiffs

and the members of the proposed Class demand judgment against Defendants Tyson

Farms, Inc. d/b/a River Valley Ingredients, HydraService, Inc., Jason Spann, and

Jasper Water Works and Sewer Board, Inc., jointly and severally, and respectfully

request that the Court grant the following relief:

      a.     Award the Representative Plaintiffs and the members of the proposed
             Class damages in an amount greater than five million dollars
             ($5,000,000.00) sufficient to compensate them for personal injuries,
             economic damages, non-economic damages, consequential damages,
             medical expenses, out-of-pocket expenses, lost wages, lost earning
             capacity, pain, suffering, mental anguish, emotional distress,
             humiliation, nuisance, loss and/or diminution of value to real property,
             personal property, and/or business(es), lost business income, lost
             profits, revenue, and/or profitability, loss of and/or interference with
             the use of natural resources, and loss of and/or interference with the
             general, normal, quiet, and/or usual use and enjoyment of real property,
             personal property, and/or business(es), loss of quality and enjoyment of
             life, aggravation, inconvenience, exacerbation, humiliation, and
             reasonably ascertainable future expenses;

      b.     Issue an injunction requiring the Defendants to engage in, employ,
             utilize, and use remediation and abatement efforts and measures to
             address and, to the fullest extent possible, correct the contamination
             caused by the subject June 5-6, 2019 wastewater spill/discharge event,
             and requiring that the Defendants refrain from the negligent, willful,
             wanton, reckless, tortious, unlawful, and/or illegal dispersing,
             discharging, spilling, transporting, exposing, and/or dissemination of
             the same and/or similar toxic and other harmful substances onto the
             properties, businesses, and person(s) of the Representative Plaintiffs
             and the members of the proposed Class in the future to prevent such
             toxic and harmful substances and contaminants from continuing to
             contaminate and negatively affect and impact the water supplies,
             properties, businesses, and their health, safety, and welfare, based upon
                                          46
     the continuing irreparable injury to the Representative Plaintiffs and
     members of the proposed Class posed by the continuing nuisance and
     damage to the property interests of the Representative Plaintiffs and
     members of the proposed Class, for which there is no adequate remedy
     at law;

c.   Award the Representative Plaintiffs and the members of the proposed
     Class punitive damages;

d.   Award the Representative Plaintiffs and the members of the proposed
     Class pre-judgment and post-judgment interest at the maximum rate
     allowable by law;

e.   Award the Representative Plaintiffs and the members of the proposed
     Class attorneys’ fees and costs incurred in relation to this litigation;

f.   That this case be certified as a Class action pursuant to Rule 23 of the
     Federal Rules of Civil Procedure and the Representative Plaintiffs be
     appointed as Class Representatives, and the undersigned counsel be
     appointed as counsel for the Class;

g.   Award the Representative Plaintiffs and the members of the proposed
     Class such other and further relief available under all applicable state
     and federal laws and any relief the court deems just, proper,
     appropriate, and equitable; and

h.   A trial by jury as to the Representative Plaintiffs’ and the proposed
     Class members’ claims against all Defendants.

     PLAINTIFFS DEMAND A TRIAL BY STRUCK JURY




                                 47
                            Respectfully submitted,

Justin C. Owen                                /s/ Robert O. Bryan
Justin C. Owen (asb-9718-i36o)               Robert O. Bryan (asb-1420-r65r)
Joshua M. Vick (asb-1474-s70v)               NELSON, BRYAN, & CROSS
Dennis E. Goldasich, Jr (asb-5935-d62d)      1807 Corona Avenue, # 200
GOLDASICH, VICK, & FULK                      Jasper, AL 35502
2100 3rd Avenue North, Suite 400             Tel.: (205) 387-7777
Birmingham, AL 35203                         Fax: (205) 384-0659
Tel.: (205) 731-2566                         Email:bob@nelsonbryancross.com
Fax: (205) 731-9451                          Counsel for the Plaintiffs
Email: justin@golaw.net
        josh@golaw.net
       dennis@golaw.net
Counsel for the Plaintiffs




                                      48
                             CERTIFICATE OF SERVICE

        I hereby certify that on the 8th day of September, 2020, I filed and served a copy of
the foregoing upon all parties and attorneys of record via the Court’s CM/ECF electronic
filing system, U.S. Postal Service Certified Mail (return receipt requested), and U.S. Postal
Service First Class Mail, which will send notification of such filing to the following persons
of record:

Bryan O. Balogh, Esq.                             Edward S. Sledge, IV, Esq.
R. Frank Springfield, Esq.                        Clyde Whittaker Steineker, Esq.
Robert S. W. Given, Esq.                          William S. Cox, III, Esq.
D. Matthew Centeno, Esq.                          Davis S. Vaughn, Esq.
Burr & Forman, LLP                                Angela Marie Schaefer, Esq.
420 20th Street North, Suite 3400                 Kriston Laney Gifford, Esq.
Birmingham, AL 35203                              Michael R. Pennington, Esq.
Tel.: (205) 251-3000                              Scott B. Smith, Esq.
Fax: (205) 458-5100                               Zachary A. Madonia, Esq.
Email: bbalogh@burr.com                           Bradley Arant Boult Cummings LLP
        fspringfield@burr.com                     One Federal Place
        rgiven@burr.com                           1819 5th Avenue North
        mcenteno@burr.com                         Birmingham, AL 35203
Attorneys for Defendant HydraService, Inc.        Tel.: (205) 521-8000
                                                  Fax: (205) 521-8800
James Thomas Burgess, Esq.                                Email: esledge@bradley.com
Scott M. Roberts, Esq.                                    wsteineker@bradley.com
Burgess Roberts LLC                                       bcox@bradley.com
2017 Morris Avenue, Suite 100                             dvaughn@bradley.com
Birmingham, AL 35203                                      aschaefer@bradley.com
Tel.: (205) 870-8611                                      lgifford@bradley.com
Fax: (205) 870-8688                                       mpennington@bradley.com
Email: tburgess@burgessroberts.com                        ssmith@bradley.com
        sroberts@burgessroberts.com                        zmadonia@bradley.com
Attorneys for Defendant Jasper Water Works        Attorneys for Defendant
and Sewer Board, Inc.                             Tyson Farms, Inc.




                                             49
James C. Brakefield, Esq.                    James L. Noles, Jr., Esq.
Jackson, Fikes & Brakefield                  Spencer M. Taylor, Esq.
1816 Third Avenue, Suite 200                 Lisa J. McCrary, Esq.
Jasper, AL 35501                             Barze Taylor Noles Lowther, LLC
Tel.: (205) 387-2171                         Lakeshore Plaza
Fax: (205) 387-2174                          2204 Lakeshore Drive, Suite 330
Email: jbrakefield@jacksonandfikes.com       Birmingham, AL 35209
Attorney for Defendant Jasper Water Works    Tel.: (205) 872-1032
and Sewer Board, Inc.                        Fax: (205) 872-0339
                                             Email: jnoles@btnllaw.com
Albert Bower, Esq.                                   staylor@btnllaw.com
Eric L. Samore, Esq.                                 lmccrary@btnllaw.com
Erin A. Walsh, Esq.                          Attorneys for Defendant Jason Spann
SmithAmundsen LLC
150 North Michigan Avenue, Suite 3300
Chicago, IL 60601
Tel.: (312) 894-3200
Fax: (312) 894-3210
Email: abower@salawus.com
        esamore@salawus.com
        ewalsh@salawus.com
Attorneys for Defendant Jasper Water Works
And Sewer Board, Inc.

                                                   /s/ Justin C. Owen
                                                   OF COUNSEL




                                        50
